NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6 are pending in the application.
Drawings
The objection to Figure 2 is removed.
Specification
The objections to the specification have been addressed. The objections to the specification are removed.
Claim Objections
The objections to the claims have been addressed and are removed. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Koga (JP 2016-16723 A) teaches a driving support device using ultrasonic sensors. The system has repeated detection periods, measures multiple outputs from the ultrasonic sensors, and takes the data indicating the “closest object” as the so-called conversion value for that period. To see if the data is in fact measuring a real object and not just something like raindrops, the time series of the conversion value is checked to see if the rate of decrease of the conversion value per time is greater than a threshold—in which case the signal is considered to be caused by an actual object getting closer per time and that “the rainfall condition is not satisfied.” 
However, neither Koga nor any other prior art of record teach a driving support device using ultrasonic sensors, where the YES/NO decision as to whether the sensor is in fact measuring a real object or is being afflicted by something like rain depends on if the sensor has suddenly shown an object popping up as an “abnormal appearance” in a range near to the vehicle without something having been measured for a time in a medium range area, (and in other embodiments before that in a long range area, and before that an extreme long range.). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661